Citation Nr: 1203207	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via video-conference transmission.  A transcript of that hearing is associated with the claims folder.

In December 2011, the Board received additional evidence submitted by the Veteran for consideration in this appeal.  The Veteran has waived RO consideration of this evidence in the first instance.  The Board, therefore, may proceed with adjudication of the case.  38 C.F.R. § 20.1304(c).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability per VA standards.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

For VA purposes, impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993). 

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board has carefully reviewed the entire record, and finds that the Veteran has not met his initial burden of proof of presenting competent evidence of a current hearing loss disability per VA standards for any time during the appeal period.

The Veteran served on active duty from February 1991 to February 1995.  His service treatment records (STRs) contain audiometric findings in December 1990, February 1991, March 1993, June 1992, September 1994, January 1995, and February 1995 which showed thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz of less than 25 decibels bilaterally.  No speech recognition scores were conducted.

Overall, the military audiometric examinations conducted during active service provide strong evidence against the claim, failing to reflect hearing loss disability per VA standards in either ear with thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz less than 25 decibels bilaterally.

Post-service, the Veteran's VA clinical records reflect his May 2007 complaint of bilateral hearing loss and tinnitus.  Private audiometric tests in May 2004, April 2005, June 2006, May 2007, June 2010, and August 2011 showed thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz of less than 25 decibels bilaterally.  No speech recognition scores were conducted.

Overall, the private audiometric examinations conducted after active service provide strong evidence against the claim, failing to reflect hearing loss disability per VA standards in either ear with thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz less than 25 decibels bilaterally.

Similarly, a VA audiometric evaluation in November 2008 only reported mild sensorineural hearing loss at 6000 Hertz bilaterally, which is outside the range of frequencies considered by VA in determining hearing loss.  See 38 C.F.R. § 3.385.  A VA Compensation and Pension (C&P) examination in April 2009 showed thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz of less than 25 decibels bilaterally.  Speech recognition scores using the Maryland CNC test were 100 percent bilaterally.

Overall, the VA audiometric examinations conducted after active service provide strong evidence against the claim, failing to reflect hearing loss disability per VA standards in either ear with thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz less than 25 decibels bilaterally and speech recognition scores of 100 percent bilaterally.

The Veteran has alleged decreased hearing acuity and describes difficulties distinguishing certain noises.  He had been issued hearing aids due to hearing loss disability, but he cannot wear them to perform firefighting duties.  He describes significant noise exposure during active service which included being in close proximity to gun fire, generators and firefighting duties.

In this case, the Board acknowledges that the Veteran credibly describes noise exposure in service which is acknowledged by VA in the grant of service connection for tinnitus.  The Board also does not doubt that the Veteran has hearing impairment as represented by the diagnosis of sensorineural hearing loss at the 6000 Hertz frequency and the prescription of hearing aids.

However, in its consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  The criteria of 38 C.F.R. § 3.385 specifically provide a standard for defining a hearing loss disability for VA purposes which only include consideration of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, or speech recognition scores using the Maryland CNC test.  Under these criteria, the Veteran has not met the definition of hearing loss for any time during the appeal period.  The claim, therefore, must be denied.

In so finding, the Board finds the Veteran's descriptions of decreased hearing acuity to be credible and consistent with the evidence of record.  However, with regard to the severity of his hearing acuity, the Board places greater probative weight on the objective audiometric measurements and word list testing conducted by audiologists in a controlled environment, as these findings are more accurate than the Veteran's generalized description of decreased hearing acuity.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

The Board hereby notifies the Veteran to carefully look at the standards of 38 C.F.R. § 3.385 cited above.  He is encouraged to file an application to reopen this claim when his audiometric findings, or word list score using the Maryland CNC Word List, meets the criteria of 38 C.F.R. § 3.385.  As the current findings do not meet these criteria, the Board must deny the claim at this time.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated August 2008 fully satisfied the content and timing requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of himself and VA in obtaining such evidence, what the evidence must show, how VA determines disability ratings, and how VA determines effective dates of awards.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and all identified private and VA clinical records.  There is no showing that any records exist with the Social Security Administration (SSA) which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim"). 

Overall, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining federal and non-federal records. 

The Board further notes that VA examination has been obtained to determine whether the Veteran manifests a current hearing loss disability.  The examination report obtained, dated April 2009, provides all findings necessary to decide the case.  Thereafter, the Veteran submitted private audiometric results dated June 2010 and August 2011 which showed thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz of less than 25 decibels bilaterally.  Overall, the Board finds that additional VA examination is not necessary as there is sufficient evidence to decide the claim and that there is no reasonable possibility that an additional examination at this point would demonstrate a current hearing loss disability.

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim. 

The Board finally observes that this VLJ held a hearing with the Veteran on November 2, 2011.  Effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).  The Board, therefore, need not discuss compliance with 38 C.F.R. § 3.103(c)(2).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


